Citation Nr: 0207403	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  97-25 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001) for a perirectal abscess as a result 
of hemorrhoid surgery performed by the Department of Veterans 
Affairs in August 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1996 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which denied the benefit sought on 
appeal.  The veteran, who had active service from July 1968 
to February 1972, appealed that decision to the BVA and the 
case was forwarded to the Board for appellate review.


REMAND

A preliminary review of the record discloses that the veteran 
was afforded a hearing before a Member of the Board at the RO 
in October 2000.  Unfortunately, the Board Member who 
conducted that hearing is no longer at the Board.  The 
veteran has the right to have the Board Member who presided 
at the hearing participate in making the final determination.  
See 38 C.F.R. § 20.707 (2001).  Consequently, the Board 
contacted the veteran by letter in March 2002, informed him 
of this situation and asked him whether he wanted another 
hearing by a Board Member.  In a response dated in April 
2002, the veteran indicated that he wanted another hearing 
before a Member of the Board at the RO.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Member of the Board at 
the RO at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




